                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

TAMI HARRISON,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      CIV. ACT. NO. 1:18-cv-147-TFM-MU
                                              )
FACEBOOK, INC.,                               )
                                              )
       Defendant.                             )

                         MEMORANDUM OPINION AND ORDER

       On January 17, 2019, the Magistrate Judge entered a Report and Recommendation (Doc.

28) which recommends that Defendant’s Motion to Dismiss (Doc. 21) be granted. Plaintiff Tami

Harrison (“Harrison” or “Plaintiff”) timely filed objections (Doc. 29) to which Defendant

Facebook, Inc. (“Facebook” or “Defendant”) filed its response (Doc. 30).

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Recommendation to which objection

is made, the Report and Recommendation of the Magistrate Judge (Doc. 28) is ADOPTED as the

opinion of this Court.

                                      I.      BACKGROUND

       On June 15, 2018, Facebook filed its Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(2)

and 12(b)(6). See Docs. 21-22. Alternatively, Facebook moved for a transfer to the United States

District Court for the Northern District of California. Id. Plaintiff timely responded in opposition

to the motion to dismiss. See Doc. 24. Facebook timely replied to Plaintiff’s opposition. See Doc.

25.

       On January 17, 2019, the Magistrate Judge issued his Report and Recommendation



                                            Page 1 of 3
(“R&R”) wherein he addresses the Motion to Dismiss under Fed. R. Civ. P. 12(b)(2). In the R&R,

the Magistrate Judge concludes that the Court does not have personal jurisdiction over Facebook

and recommends Facebook’s motion to dismiss be granted and Plaintiff’s action dismissed without

prejudice. The R&R does not address the Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) or the

alternative request to transfer to the Northern District of California.

        Plaintiff’s objection to the R&R was filed on January 29, 2019. See Doc. 29. In the

objection, Harrison objects to dismissal but states she “moves the Court to transfer this case to

avoid dismissal to the preferred venue and authority of Judge if venue is improper here at stated in

reports and recommendations.” Id. at 1. Plaintiff further states she “would like a transfer issued if

the new venue doesn’t have a level of congestion of the respective courts, dockets and the speed

with which the dispute can be resolved in an efficient and cost effective manner.” Id. Defendant

filed its response to Plaintiff’s objection, now argues against transfer, and urges the Court to reject

Plaintiff’s request for transfer.

                                    II.   DISCUSSION AND ANALYSIS

        The Court notes that had Plaintiff consented to transfer in response to the Motion to

Dismiss, it may have been more well-received. But, Plaintiff only consented to transfer after the

R&R was filed with its finding that the Court lacked personal jurisdiction. Ultimately, the

Magistrate Judge’s analysis is accurate and to the point. While the Court ultimately could dismiss

or transfer with regard to the personal jurisdiction, the Court finds no basis to overrule the well-

reasoned analysis of the Magistrate Judge under either a de novo or clearly erroneous standard.

Further, transfer would still leave the Rule 12(b)(6) Motion to Dismiss pending for the California

court’s determination. As such, the Court declines to transfer the case.

        The Court notes that this dismissal is without prejudice and Plaintiff may refile her lawsuit



                                             Page 2 of 3
in the Northern District of California should she choose to do so. The Northern District of

California provides ample resources for pro se plaintiffs to review before filing suit in their court.

See https://cand.uscourts.gov/Legal-Help-Center-Templates. Should Plaintiff choose to refile in

California, the Court would urge her to seek legal counsel and/or review the website above.

                                       III.     CONCLUSION

       For the reasons articulated above, it is ORDERED that:

       (1) Plaintiff’s objections (Doc. 29) are OVERRULED;

       (2) The Report and Recommendation (Doc. 28) is ADOPTED;

       (3) Defendant’s Motion to Dismiss (Doc. 21) is GRANTED in part and DENIED in

           part;

               a. The Motion to Dismiss (Doc. 21) is GRANTED as to the request for dismissal

                   under Fed. R. Civ. P. 12(b)(2).

               b. The Motion to Dismiss (Doc 21) and Alternative Request for Transfer (Doc.

                   21) are DENIED as moot.

       (4) This action is DISMISSED without prejudice.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 8th day of March 2019.

                                                       /s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
